BROCK, J.
We have carefully examined defendant’s assignment of. error to the refusal of the trial judge to grant her motion for nonsuit and in our opinion there was more than ample evidence to justify submitting the case to the jury. Also we have carefully considered defendant’s assignments of error to the trial judge’s instructions to the jury and in our opinion the instructions were more favorable to defendant than is required. Defendant had a fair and impartial trial, free from prejudicial error.
No error.
Britt and Graham, JL, concur.